Citation Nr: 0907390	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Jurisdiction over the Veteran's case 
was subsequently transferred to the Albuquerque, New Mexico 
RO.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  Audiometry results of the left ear, dated in April 2004, 
correspond to level V hearing loss. 

2.  Audiometry results of the left ear, dated in September 
2006, correspond to level VII hearing loss.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,373 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The Veteran was notified in a December 2004 VCAA letter that 
he could submit evidence showing his left ear hearing loss 
had increased in severity.  The Veteran was informed that 
evidence of an increase in severity could be submitted in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  The Veteran 
was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the Veteran received 
this notice prior to the initial AOJ decision in this matter.

However, the Board notes that the December 2004 VCAA letter 
failed to provide the Veteran with information about the test 
criteria applicable to a claim for an increased rating for a 
hearing disability.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the Veteran.  The Federal Circuit stated that 
requiring a Veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that the presumption of 
prejudice is rebutted as the Veteran can be reasonably 
expected to understand from the various notices provided by 
VA what was required to substantiate the claim.  The Veteran 
was provided with the rating criteria for a hearing loss 
disability in the August 2006 Statement of the Case and the 
Veteran was provided with a period of time in which to 
respond.  Based on the notices provided to the Veteran, 
including the notice letter, the rating decision, and the 
Statement of the Case, the Board finds that a reasonable 
person could be expected to understand what information or 
evidence was required for an increased rating to be granted.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided prior to initial adjudication by the AOJ did not 
address the effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that an 
increased evaluation for left ear hearing loss is being 
denied, and hence no effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated March 2004 to October 2006.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration.  
See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see 
also Moore v. Shinseki, No. 2007-7306 (Fed. Cir. February 10, 
2009).  In this regard, careful review of the Veteran's 
claims folder reveals that the Veteran was denied Social 
Security Disability Insurance benefits.  However, the records 
regarding the denial of these benefits have not been 
associated with the claims folder and there is no indication 
that any attempt has been made to obtain them.  There is no 
indication in the claims folder that the application for 
Social Security Disability Insurance benefits was made 
regarding the Veteran's hearing loss and the Veteran has not 
referenced in either his testimony before the undersigned 
Veterans Law Judge that the records would be relevant to his 
current claim.  The Board notes that, VA is not required to 
search for evidence, which even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  As there is no 
evidence, including no indication from the Veteran, that the 
records regarding the past denial of the Veteran's claim for 
Social Security Disability Insurance benefits are relevant to 
his current claim of entitlement to a compensable evaluation 
for left ear hearing loss, the Board finds that efforts to 
obtain these records are not warranted before adjudicating 
the Veteran's claim of entitlement to a compensable 
evaluation for left ear hearing loss. 

The appellant was afforded a VA medical examination in April 
2004.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Compensable Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a compensable evaluation for left ear 
hearing loss.  The Veteran's left ear hearing loss is 
currently evaluated as noncompensably disabling pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6200, effective January 5, 
2003.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the Veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

The Board notes that if hearing loss in only one ear is 
service-connected the non-service-connected ear will be 
assigned a Roman numeral designation of I in order to 
determine the percentage evaluation from Table VII.  
38 C.F.R. § 4.85(f).

In April 2004 the Veteran was afforded a VA Compensation and 
Pension audiological examination, which revealed pure tone 
threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
60
70
80
80

Pure tone threshold levels averaged 73 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the left ear.

The audiometry results of the Veteran's left ear represent an 
exceptional pattern of hearing loss pursuant to 38 C.F.R. 
§ 4.86(a).  As such the greater Roman numeral designation 
from either Table VI or VIa will be used.  The Veteran's left 
ear audiometry results correspond to level II hearing loss on 
Table VI and level V hearing loss on Table VIa.  Therefore, 
the Roman numeral designation of Table VIa, level V hearing 
loss will be used to determine the appropriate evaluation of 
the Veteran's left ear hearing loss.  As right ear hearing 
loss is not service-connected, a Roman numeral designation of 
I is assigned to the Veteran's right ear.

The mechanical application of the Rating Schedule to the June 
2007 VA audiometric evaluation, which revealed level V 
hearing loss in the left ear, warrants a noncompensable 
evaluation under Diagnostic Code 6100.

In September 2006 the Veteran underwent an audiological 
examination as an out-patient at the VA Medical Center in 
Albuquerque, New Mexico, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
55
65
75
80

Pure tone threshold levels averaged 69 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 60 percent in the left ear.

The audiometry results of the Veteran's left ear represent an 
exceptional pattern of hearing loss pursuant to 38 C.F.R. 
§ 4.86(a).  As such the greater Roman numeral designation 
from either Table VI or VIa will be used.  The Veteran's left 
ear audiometry results correspond to level VII hearing loss 
on Table VI and level V hearing loss on Table VIa.  
Therefore, the Roman numeral designation of Table VI, level 
VII hearing loss will be used to determine the appropriate 
evaluation of the Veteran's left ear hearing loss.  As right 
ear hearing loss is not service-connected, a Roman numeral 
designation of I is assigned to the Veteran's right ear.

The mechanical application of the Rating Schedule to the 
September 2006 VA out-patient audiometric evaluation, which 
revealed level VII hearing loss in the left ear, warrants a 
noncompensable evaluation under Diagnostic Code 6100.

The Board notes that the speech audiometry testing performed 
in September 2006 was performed using the W-22 word list 
rather than the Maryland CNC word list.  As even the more 
favorable, to the Veteran, level of hearing obtained by using 
the speech audiometry results from the September 2006 testing 
does not warrant a compensable evaluation, the Board finds it 
unnecessary to obtain another examination prior to current 
adjudication.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's left ear hearing loss warrants a compensable 
schedular evaluation.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for left ear hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's left ear hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his left ear hearing loss has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


